Ford, J.
This is a case of false imprisonment. The jury were warranted in finding, and for the purpose of sustaining the verdict it must he assumed they found, that the defendant Aron was actuated hy flagrant actual malice and, therefore, liable for punitive as well as compensatory damages, and that the defendant Conroy was innocent of actual malice and, therefore, liable for compensatory damages only. Against the former they found a verdict for $2,500, against the latter one for $200. The manifest interpretation of these findings by the jury is that they fixed compensatory damages at $200' and assessed punitive damages in the additional amount of $2,300 against that defendant who was actuated by malicious motives. As to whether a verdict in such form can stand as against joint tort feasors has never been squarely decided in this State. At least, neither counsel has cited a case directly in point, nor have I been able to find one. In general, it may be said that the cases in which the liability as between joint tort feasors is discussed are those arising out of negligence or some state of facts wherein punitive damages do not enter as an element. The Supreme Court of Pennsylvania (McCarthy v. De Armit, 99 Penn. 63) has decided that such a verdict cannot stand, but that decision is based upon the old English case of Clark v. Eewsam, 1 Ex. 131, 139, wherein the question as to the adequacy of compensatory damages alone was involved. It is true that an obscure dictum, is there found which suggests the doctrine laid down in the Pennsylvania case (supra), but a careful reading of the whole of the English decision, with its accompanying arguments and notes, clearly shows how far short it falls of the broad meaning given to it by the Pennsylvania court. The Appellate Court of Illinois (Partridge v. Brady, 7 111. App. 639) holds that such a verdict cannot stand, but cites no authority. I do not consider those cases decisive of this motion, particularly, as I have said, since the old English case cited as authority (supra) is not at all in point. I am convinced that the jury in this case honestly endeavored to render a just verdict, and although the form in which it was returned was unexpected by both the trial court and counsel, yet it seems to me to accord with reason and common *28sense. In my opinion, aside from the purely legal aspect of the case, the evidence furnished ample warrant for the verdict rendered. Motion to set aside the verdict and for a new trial is, therefore, denied.
Motion denied.